Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (US 2008/001 0087) in view of Logan (US 2006/020 6361) and further in view of Kaundinya (US 2011/000 9707).        
Regarding claim 1, Daniel discloses:
one or more computer readable storage media;
one or more processors operatively coupled with the one or more computer readable storage media; 
a software application comprising program instructions stored on the one or more computer readable storage media that, when read and executed by the one or more processors, direct the one or more processors to at least:


maintain a record of actions with respect to a plurality of components in a document, wherein the record of the actions includes an allocation type for each action of the actions
Daniel [0073] In one embodiment, a log file is created in database 22 each time a user accesses the Referral Coordination System 50. This log file records the type of actions taken by a user during a particular session such as viewing or editing a record and the date and time of each action and associates this data with the user's record stored in the user database. The log file may be retrieved as desired by querying the database 22 using the user's password, user name, record 
Daniel [0039] In use, the tables would contain a plurality of records comprising data in the various fields. For example, the patient table would include records for a plurality of patients. The each record would include data in one or more of the fields in the patient table such as the patient's ID code, name, address, demographic data, medical data and insurance data.

actions taken by multiple users
Daniel discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Logan discloses:
Logan [0017] It is another object to provide a means of home interaction between the patient and the health care provider(s), allowing the patient to view and edit the patient's medical record and medical history, to view and change appointments, and to review prescription data including dosages and refill information.
Logan [0020] It is a yet further object to provide the system with a firewall that permits the physician to review and edit the physician's records and the patient's record, and permits patient to review and edit his or her own medical record, but not the physician's records or those of other patients.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daniel to obtain above limitation based on the teachings of Logan for the purpose of allowing the patient and the physician to edit the patient’s medical records.  

identify, based on the allocation type, at least one component of the plurality of components to present in a summary of the document when the document is opened in a user interface to the software application; 
Daniel discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Kaundinya discloses:
	Kaundinya [0062] At the conclusion of the medical exam, the post encounter initiation workflow 386 commences, which involves two main steps. First, a medical outcome may include one or more of: e-prescription, lab referral, specialist referral or discharge summary. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daniel to obtain above limitation based on the teachings of Kaundinya for the purpose of concluding a medical exam.  

enable presentation, in the user interface to the software application, of the summary, wherein the summary comprises the one component.
	Kaundinya [0062]. Patients may receive a discharge summary generated by the physician that records the visit, diagnosis, specific outcomes and doctor's instructions. See e.g., FIG. 35. 

Regarding claim 2, the combination of Daniel, Logan and Kaundinya discloses wherein the actions comprise at least one of a screen view for a timed duration, a hover, a tap, a touch, a click, or a screenshot of the plurality of components in the document.
Kaundinya [0062]. Patients may receive a discharge summary generated by the physician that records the visit, diagnosis, specific outcomes and doctor's instructions. See e.g., FIG. 35.

Daniel [0073] In one embodiment, a log file is created in database 22 each time a user accesses the Referral Coordination System 50. This log file records the type of actions taken by a user during a particular session such as viewing or editing a record and the date and time of each action and associates this data with the user's record stored in the user database. The log file may be retrieved as desired by querying the database 22 using the user's password, user name, record number, date, or other desired criteria. As will be understood by those of ordinary skill in the art, other methods available or developed may be used to track a user's movement within a database in connection with embodiments of the present invention.
Regarding claim 6, the combination of Daniel, Logan and Kaundinya discloses wherein the allocation type comprises one of a significant type and a not-significant type; and to identify at least the one component, the program instructions further direct the one or more processors to identify at least the one component when an action associated with at least the one component has the significant type.
Logan [0017] It is another object to provide a means of home interaction between the patient and the health care provider(s), allowing the patient to view and edit the patient's medical record and medical history, to view and change appointments, and to review prescription data including dosages and refill information.
Logan [0020] It is a yet further object to provide the system with a firewall that permits the physician to review and edit the physician's records and the patient's record, and permits 
Examiner Note:  One of ordinary skill in the art would consider the physician’s action(s) to be more significant than the patient’s actions because the physician can edit the physician’s record, (i.e., his own record) and the patient’s record while the patients can only edit his/her own record. 
Regarding claim 8, the combination of Daniel, Logan and Kaundinya discloses wherein the at least one component comprises at least a presentation slide, a portion of text, a spreadsheet tab, a data entity card, a photo, a table, a reference, a graph, an audio clip, or a video clip.
Daniel [0039] In use, the tables would contain a plurality of records comprising data in the various fields. For example, the patient table would include records for a plurality of patients. The each record would include data in one or more of the fields in the patient table such as the patient's ID code, name, address, demographic data, medical data and insurance data.
Regarding claim 9, the combination of Daniel, Logan and Kaundinya discloses wherein the document comprises at least a deck of presentation slides, a text document, a spreadsheet book, an audio file, or a video file.
Daniel [0039] In use, the tables would contain a plurality of records comprising data in the various fields. For example, the patient table would include records for a plurality of patients. The each record would include data in one or more of the fields in the patient table such as the patient's ID code, name, address, demographic data, medical data and insurance data.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Daniel, Logan and Kaundinya and further in view of Cryzewicz (US 2013/031 1905)         

However, Cryzewicz discloses:
Cryzewicz [0070] The "View My Profile button" 581 takes the user to this page 550, and is available on most pages of the system 50. The "In Box" button 582 takes the user to a page that permits the user to send and receive messages. The "My Profile" button 583 takes the user to a page such as 300 shown in FIG. 8 that permits the user to edit the user's profile. The "My Identities" button 586 takes the user to a page such as 430 (FIGS. 11A and 11B) which allows the user to edit and manage the user's identities on the user's services.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Daniel, Logan and Kaundinya to obtain above limitation based on the teachings of Cryzewicz for the purpose of editing the user’s profile.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Daniel, Logan, Kaundinya and Cryzewicz and further in view of Raza (US 2013/010 3692)         
Regarding claim 5, the combination of Daniel, Logan, Kaundinya and Cryzewicz discloses the elements of the claimed invention as noted but does not disclose wherein to identify at least the 
	Raza [0029] In the case that the friends' predictions are words or phrases the process of calculating the weighted average may comprise converting the words or phrases into numerical values on a compatible scale and then calculating the weighted average. The numerical weighted average may then be mapped back into a word or phrase. To convert the words or phrases into numerical values the prediction service may use a predefined mapping of words and phrases into numerical values or ratings. For example, "nice" may map to a higher numerical score than "cool" where a high numerical score represents a favorable opinion. The predefined mapping may be established in advance using empirical data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Daniel, Logan, Kaundinya and Cryzewicz to obtain above limitation based on the teachings of Raza for the purpose of  predicting friend’s words or phrases.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Daniel, Logan, Kaundinya and further in view of Gagne-Langevin (US 2017/011 6179), hereafter Pub ‘179. 
Regarding claim 7, the combination of Daniel, Logan, Kaundinya discloses the elements of the claimed invention as noted but does not disclose wherein to enable presentation of the summary, the program instructions further direct the one or more processors to enable presentation of an 
Pub ‘179 [0114] FIG. 21 illustrates a possible response to actuation of the user interface element 1209. In this example, a dialog box 2110 is displayed indicating to the user the general status of missing prescribed elements in the document, and providing the option to view the missing components. The content of the dialog box, as with other dialog boxes implemented in response to actuation of one of the task user interface elements 1201-1209, may also be embedded in the altered document with the display code.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Daniel, Logan, Kaundinya to obtain above limitation based on the teachings of Pub ‘179 for the purpose of providing the option to view the missing components. 

Claims 10-12, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel in view of Logan and further in view of Kaundinya.          
Regarding claim 10, Daniel discloses:
maintaining a record of actions with respect to a plurality of components in a document, wherein the record of the actions includes an allocation type for each action of the actions 
Daniel [0073] In one embodiment, a log file is created in database 22 each time a user accesses the Referral Coordination System 50. This log file records the type of actions taken by a user during a particular session such as viewing or editing a record and the date and time of each action and associates this data with the user's record stored in the user database. The log file may be retrieved as desired by querying the database 22 using the user's password, user name, record 
Daniel [0039] In use, the tables would contain a plurality of records comprising data in the various fields. For example, the patient table would include records for a plurality of patients. The each record would include data in one or more of the fields in the patient table such as the patient's ID code, name, address, demographic data, medical data and insurance data.

actions taken by multiple users
Daniel discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Logan discloses:
Logan [0017] It is another object to provide a means of home interaction between the patient and the health care provider(s), allowing the patient to view and edit the patient's medical record and medical history, to view and change appointments, and to review prescription data including dosages and refill information.
Logan [0020] It is a yet further object to provide the system with a firewall that permits the physician to review and edit the physician's records and the patient's record, and permits patient to review and edit his or her own medical record, but not the physician's records or those of other patients.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daniel to obtain above limitation based on the teachings of Logan for the purpose of allowing the patient and the physician to edit the patient’s medical records.  

identifying, based on the allocation type, at least one component of the plurality of components to present in a summary of the document when the document is opened in a user interface to a software application; 
Daniel discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Kaundinya discloses:
	Kaundinya [0062] At the conclusion of the medical exam, the post encounter initiation workflow 386 commences, which involves two main steps. First, a medical outcome may include one or more of: e-prescription, lab referral, specialist referral or discharge summary. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daniel to obtain above limitation based on the teachings of Kaundinya for the purpose of concluding a medical exam.  

enabling presentation, in the user interface to the software application, of the summary, wherein the summary comprises the one component.
	Kaundinya [0062]. Patients may receive a discharge summary generated by the physician that records the visit, diagnosis, specific outcomes and doctor's instructions. See e.g., FIG. 35. 
Regarding claim 11, the combination of Daniel, Logan and Kaundinya discloses wherein the actions comprise at least one of a screen view for a timed duration, a hover, a tap, a touch, a click, or a screenshot of the plurality of components in the document.
Kaundinya [0062]. Patients may receive a discharge summary generated by the physician that records the visit, diagnosis, specific outcomes and doctor's instructions. See e.g., FIG. 35.

Daniel [0073] In one embodiment, a log file is created in database 22 each time a user accesses the Referral Coordination System 50. This log file records the type of actions taken by a user during a particular session such as viewing or editing a record and the date and time of each action and associates this data with the user's record stored in the user database. The log file may be retrieved as desired by querying the database 22 using the user's password, user name, record number, date, or other desired criteria. As will be understood by those of ordinary skill in the art, other methods available or developed may be used to track a user's movement within a database in connection with embodiments of the present invention.
Regarding claim 15, the combination of Daniel, Logan and Kaundinya discloses wherein the allocation type comprises one of a significant type and a not-significant type; and identifying at least the one component comprises identifying at least the one component when an action associated with at least the one component has the significant type.
Logan [0017] It is another object to provide a means of home interaction between the patient and the health care provider(s), allowing the patient to view and edit the patient's medical record and medical history, to view and change appointments, and to review prescription data including dosages and refill information.
Logan [0020] It is a yet further object to provide the system with a firewall that permits the physician to review and edit the physician's records and the patient's record, and permits patient to review and edit his or her own medical record, but not the physician's records or those of other patients.

Regarding claim 17, the combination of Daniel, Logan and Kaundinya discloses wherein the at least one component comprises at least a presentation slide, a portion of text, a spreadsheet tab, a data entity card, a photo, a table, a reference, a graph, an audio clip, or a video clip.
Daniel [0039] In use, the tables would contain a plurality of records comprising data in the various fields. For example, the patient table would include records for a plurality of patients. The each record would include data in one or more of the fields in the patient table such as the patient's ID code, name, address, demographic data, medical data and insurance data.
Regarding claim 18, the combination of Daniel, Logan and Kaundinya discloses wherein the document comprises at least a deck of presentation slides, a text document, a spreadsheet book, an audio file, or a video file.
Daniel [0039] In use, the tables would contain a plurality of records comprising data in the various fields. For example, the patient table would include records for a plurality of patients. The each record would include data in one or more of the fields in the patient table such as the patient's ID code, name, address, demographic data, medical data and insurance data.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Daniel, Logan and Kaundinya and further in view of Cryzewicz          
Regarding claim 4, the combination of Daniel, Logan and Kaundinya discloses the elements of the claimed invention as noted but does not disclose the record of the actions further comprises at 
identifying at least the one component comprises identifying at least the one component further based on at least one of the user identity, the user group, the location, or the subject matter associated with each the actions.
Cryzewicz [0070] The "View My Profile button" 581 takes the user to this page 550, and is available on most pages of the system 50. The "In Box" button 582 takes the user to a page that permits the user to send and receive messages. The "My Profile" button 583 takes the user to a page such as 300 shown in FIG. 8 that permits the user to edit the user's profile. The "My Identities" button 586 takes the user to a page such as 430 (FIGS. 11A and 11B) which allows the user to edit and manage the user's identities on the user's services.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Daniel, Logan and Kaundinya to obtain above limitation based on the teachings of Cryzewicz for the purpose of editing the user’s profile.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Daniel, Logan, Kaundinya and Cryzewicz and further in view of Raza.         
Regarding claim 14, the combination of Daniel, Logan, Kaundinya and Cryzewicz discloses the elements of the claimed invention as noted but does not disclose wherein identifying at least the one component comprises identifying at least the one component further based on a weighted average of at least one of the user identity, the user group, the location, or the subject matter associated with each the actions.

	Raza [0029] In the case that the friends' predictions are words or phrases the process of calculating the weighted average may comprise converting the words or phrases into numerical values on a compatible scale and then calculating the weighted average. The numerical weighted average may then be mapped back into a word or phrase. To convert the words or phrases into numerical values the prediction service may use a predefined mapping of words and phrases into numerical values or ratings. For example, "nice" may map to a higher numerical score than "cool" where a high numerical score represents a favorable opinion. The predefined mapping may be established in advance using empirical data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Daniel, Logan, Kaundinya and Cryzewicz to obtain above limitation based on the teachings of Raza for the purpose of  predicting friend’s words or phrases.
 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Daniel, Logan, Kaundinya and further in view of Gagne-Langevin, hereafter Pub ‘179. 
Regarding claim 16, the combination of Daniel, Logan, Kaundinya discloses the elements of the claimed invention as noted but does not disclose wherein presenting the summary further comprises presenting an option to view an additional component in the document associated with the at least one component.  However, Pub ‘179 discloses:
Pub ‘179 [0114] FIG. 21 illustrates a possible response to actuation of the user interface element 1209. In this example, a dialog box 2110 is displayed indicating to the user the general status of missing prescribed elements in the document, and providing the option to view the missing components. The content of the dialog box, as with other dialog boxes implemented in response to actuation of one of the task user interface elements 1201-1209, may also be embedded in the altered document with the display code.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Daniel, Logan, Kaundinya to obtain above limitation based on the teachings of Pub ‘179 for the purpose of providing the option to view the missing components. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel in view of Logan and further in view of Kaundinya.          
Regarding claim 1, Daniel discloses:
maintain a record of actions with respect to a plurality of components in a document, wherein the record of the actions includes an allocation type for each action of the actions
Daniel [0073] In one embodiment, a log file is created in database 22 each time a user accesses the Referral Coordination System 50. This log file records the type of actions taken by a user during a particular session such as viewing or editing a record and the date and time of each action and associates this data with the user's record stored in the user database. The log file may be retrieved as desired by querying the database 22 using the user's password, user name, record number, date, or other desired criteria. As will be understood by those of ordinary skill in the art, other methods available or developed may be used to track a user's movement within a database in connection with embodiments of the present invention.
Daniel [0039] In use, the tables would contain a plurality of records comprising data in the various fields. For example, the patient table would include records for a plurality of patients.  record would include data in one or more of the fields in the patient table such as the patient's ID code, name, address, demographic data, medical data and insurance data.

actions taken by multiple users
Daniel discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Logan discloses:
Logan [0017] It is another object to provide a means of home interaction between the patient and the health care provider(s), allowing the patient to view and edit the patient's medical record and medical history, to view and change appointments, and to review prescription data including dosages and refill information.
Logan [0020] It is a yet further object to provide the system with a firewall that permits the physician to review and edit the physician's records and the patient's record, and permits patient to review and edit his or her own medical record, but not the physician's records or those of other patients.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daniel to obtain above limitation based on the teachings of Logan for the purpose of allowing the patient and the physician to edit the patient’s medical records.  

identify, based on the allocation type, at least one component of the plurality of components to present in a summary of the document when the document is opened in a user interface to the software application; 

	Kaundinya [0062] At the conclusion of the medical exam, the post encounter initiation workflow 386 commences, which involves two main steps. First, a medical outcome may include one or more of: e-prescription, lab referral, specialist referral or discharge summary. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daniel to obtain above limitation based on the teachings of Kaundinya for the purpose of concluding a medical exam.  

enable presentation, in the user interface to the software application, of the summary, wherein the summary comprises the one component.
	Kaundinya [0062]. Patients may receive a discharge summary generated by the physician that records the visit, diagnosis, specific outcomes and doctor's instructions. See e.g., FIG. 35. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Daniel, Logan and Kaundinya and further in view of Cryzewicz (US 2013/031 1905)         
Regarding claim 4, the combination of Daniel, Logan and Kaundinya discloses the elements of the claimed invention as noted but does not disclose wherein: the record of the actions further comprises at least one of a user identity, a user group, a location, or a subject matter associated with each of the actions; and to identify at least the one component, the program instructions further direct the one or more processors to identify at least the one component further based on at least one of the user identity, the user group, the location, or the subject matter associated with each the actions.

Cryzewicz [0070] The "View My Profile button" 581 takes the user to this page 550, and is available on most pages of the system 50. The "In Box" button 582 takes the user to a page that permits the user to send and receive messages. The "My Profile" button 583 takes the user to a page such as 300 shown in FIG. 8 that permits the user to edit the user's profile. The "My Identities" button 586 takes the user to a page such as 430 (FIGS. 11A and 11B) which allows the user to edit and manage the user's identities on the user's services.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Daniel, Logan and Kaundinya to obtain above limitation based on the teachings of Cryzewicz for the purpose of editing the user’s profile.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022.  The examiner can normally be reached on Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ETIENNE P LEROUX/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        
5/24/2021